Citation Nr: 9902268	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a respiratory 
disorder claimed as secondary to the exposure to mustard gas.  



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946 and from August 1946 to July 1969.

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal of an October 1992 rating decision of the 
RO.

In September 1995, the Board remanded this matter for 
additional development.

(The issues of service connection for a heart disorder and a 
respiratory disorder are the subjects of the Remand portion 
of this document.)  



FINDINGS OF FACT

1.  By a decision promulgated on November 23, 1988, the Board 
denied the veterans claim of service connection for 
hypertension.  

2.  The veteran has presented new and material evidence which 
has not been previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veterans claim of service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1100 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1988, the Board denied the veterans claim of 
entitlement to service connection for hypertension.  That 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, No. 98-70-17 
(Fed. Cir. Sept. 16 1998).

The evidence of record at the time of the Boards November 
1988 decision included the veterans service medical records, 
VA medical examination reports, private and VA medical 
evidence and testimony from the veteran.  The veterans 
service medical records were negative for evidence of 
hypertension in service aside from one borderline reading of 
158/68 documented in January 1968.  Furthermore, there was no 
evidence of hypertension within a year following his 
discharge from service.  A statement from a private physician 
indicated an initial diagnosis of hypertension in 1971 with 
subsequent coronary artery triple bypass grafting occurring 
in 1976.  As such, the private physician opined that the 
hypertension and atherosclerotic problems had been going on 
for a number of years and must have predated the veterans 
retirement from the Army in 1969.  

The evidence received since the November 1988 Board decision 
includes private and VA medical evidence, a report from a VA 
examination in 1991 and testimony of the veteran.  Of 
particular significance is the veterans testimony that he 
did, in fact, have many borderline high blood pressure 
readings in service, but that they were not recorded in order 
that he might advance both from the standpoint of rank and 
position.  

The veterans sworn testimony constitutes new and material 
evidence in the Boards opinion.  New and material evidence 
having been submitted, the claim of service connection for 
hypertension is reopened.  



ORDER

As new and material evidence to reopen the claim for service 
connection for hypertension has been submitted, the appeal is 
granted subject to the action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that the RO is required to conduct a de novo review of the 
veteran's claim of service connection for hypertension.  All 
indicated development should be undertaken in this regard.

In regard to the veterans claim of service connection for a 
heart disorder, the Board finds that the veterans claim is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  As 
noted above, the veteran submitted a statement from a private 
physician placing the onset of his heart disorder as 
predating the veterans retirement from the Army in 1969.  
When a veteran submits a well-grounded claim, VA must assist 
him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board finds that a 
contemporaneous examination of the veteran as well as 
association with the claims file of any additional records of 
treatment or evaluation for a heart disorder prior to and 
during the course of the appeal would materially assist in 
the adjudication of the veterans claims.  

Finally, in regard to the veterans claim of entitlement to 
service connection for a respiratory disorder as secondary to 
exposure to mustard gas, the Board notes that a report from a 
VA examination conducted in November 1991, described the 
veterans exposure history and pulmonary function test 
findings as being diagnostic of a mild to moderate resting 
pulmonary impairment due to mustard gas exposure, i.e. airway 
reactive/obstructive disease.  A subsequent VA examination in 
August 1997, found evidence only of restrictive lung disease.

It is unclear from the evidence presented whether the veteran 
is, in fact, suffering from a respiratory disorder related to 
his military service.  As such, the Board finds that a 
contemporaneous examination of the veteran to determine the 
nature and etiology of his claimed respiratory disorder, as 
well as association with the claims file of any records of 
treatment for a respiratory disorder would materially assist 
in the adjudication of the veterans claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his claimed hypertension, 
heart disorder and respiratory disorder 
since service.  The veteran should be 
asked to submit any medical evidence 
which tends to support his assertion that 
the claimed conditions are due to 
service.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
likely etiology of his claimed 
hypertension and heart disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings in connection with his 
evaluation of hypertension and a heart 
disorder.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran currently is suffering 
from hypertension and/or a heart disorder 
which was incurred in or aggravated by 
his military service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted hereinabove, 
and include the factors upon which the 
opinion is based.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
likely etiology of his claimed 
respiratory disorder.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with his evaluation of a 
respiratory disorder.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran currently is 
suffering from a respiratory disorder 
which was incurred in or aggravated by 
his military service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted hereinabove, 
and include the factors upon which the 
opinion is based.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review of the 
veterans claims of service connection 
for hypertension, heart disorder and 
respiratory disorder.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
